DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yves et al. 4,624,179.

Independent Claim 1: Yves discloses a system for supplying electric power to components of an agricultural harvester (1), the system comprising: 
a power storage device (tractor battery, not shown, col. 4, lns. 44-50, Fig. 4); 
a first agricultural harvester component (tractor); 
a first bus (4, circuitry upstream of 31a) electrically coupled to the power storage device and configured to supply electric power from the power storage device at a first voltage (12V) to the first agricultural harvester component; 
a second agricultural harvester component (24 and/or 14); 
a converter (31a) electrically coupled to the first bus; and 
a second bus (72 for 24 or 53 for 14, circuitry downstream of 31a) electrically coupled to the converter, the second bus configured to supply the electric power at a second voltage (5V) to the second agricultural harvester component, the second voltage being less than the first voltage, 
wherein the converter is configured to reduce the first voltage of the electric power received from the first bus to the second voltage for delivery to the second bus such that the electric power from the power storage device is supplied to the second agricultural harvester component through the first bus, the converter, and the second bus (col. 4, lns. 44-50), as per claim 1.  

Dependent Claims 4, 11: Yves further discloses wherein the converter (31a) is a buck converter (a type of step-down converter, col. 4, lns. 44-50), as per claim 4;
wherein the power storage device (tractor battery, not shown, col. 4, lns. 44-50, Fig. 4) comprises one or more batteries, as per claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-10, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yves et al. in view of Wenzel et al. US 2016/0205869 A1.

Dependent Claims 2-3, 5-10, 12: The device is disclosed as applied above. Yves further discloses an electric motor (24) electrically coupled to the first bus (4, circuitry upstream of 31a), as per claim 6;
a sensor (C1-C8) configured to detect an operational parameter of the agricultural harvester (1), as per claim 8.
However, Yves fails to disclose wherein the first agricultural harvester component comprises at least one of a base cutter assembly, a chopper assembly, a primary extractor, a fan, or an elevator drive, as per claim 2;
wherein the second agricultural harvester component comprises at least one of a crop divider, a topper assembly, a gatherer drum, or a secondary extractor, as per claim 3;
a first DC-to-AC converter coupled between the first bus and the first agricultural harvester component; and 
a second DC-to-AC converter coupled between the second bus and the second agricultural harvester component, as per claim 5;
a hydraulic pump configured to be driven by the electric motor, the hydraulic pump further configured to power one or more hydraulically-driven agricultural harvester components, as per claim 6;
wherein the one or more hydraulically-driven agricultural harvester components comprise at least one of a crop roller, a slew drive, or a power steering system, as per claim 7;
a controller communicatively coupled to the sensor, the controller configured to monitor the operational parameter based on data received from the sensor, the controller further configured to control a flow of the electric power at the first voltage to the first agricultural harvester component and a flow of the electric power at the second voltage to the second agricultural harvester component based on the monitored operational parameter, as per claim 8;
an internal combustion engine; and 
a generator configured to be driven by the internal combustion engine, the generator further configured to supply the electric power to the power storage device, as per claim 9;
an AC-to-DC converter coupled between the generator and the power storage device, as per claim 10;
wherein the first voltage is at least five times greater than the second voltage, as per claim 12.
Wenzel discloses a sugarcane harvester having an electric motor-driven base cutter assembly (34), chopper assembly (44, 46), primary extractor (50), fan (50a), and elevator drive (116), as per claim 2, and an electric motor-driven topper assembly (30), and a secondary extractor (56), as per claim 3;
a hydraulic pump (84b) configured to be driven by the electric motor (see para. [0025], lns. 1-11), the hydraulic pump further configured to power one or more hydraulically-driven agricultural harvester components (para. [0025], lns. 8-11), as per claim 6;
wherein the one or more hydraulically-driven agricultural harvester components comprise at least one of a crop roller (para. [0004], lns. 4-9), a slew drive, or a power steering system, as per claim 7;
an internal combustion engine (80b); and 
a generator (90) configured to be driven by the internal combustion engine, the generator further configured to supply the electric power to the power storage device (92), as per claim 9.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the power control of Yves to the sugar harvester components of Wenzel in order to add to the overall efficiency and simplicity of the harvester. 
The examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide DC-to-AC or AC-to-DC converters, as per claims 5 and 10, wherever necessary in the circuitry so as to provide compatible voltages to the electrical parts. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control a flow of power at the first and second voltages, as per claim 8, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a first voltage at least five times greater than the second voltage, as per claim 12, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Independent Claim 13: Yves discloses an agricultural harvester (1), comprising: 
a power storage device (tractor battery, not shown, col. 4, lns. 44-50, Fig. 4); 
a first component (tractor); 
a first power supply system (4, circuitry upstream of 31a) comprising a first bus (4) electrically coupled to the power storage device and configured to supply the electric power from the power storage device at a first voltage (12V) to the first component; 
a second component (24 and/or 14); and 
a second power supply system (31a, 72) comprising a converter (31a) electrically coupled to the first bus and a second bus (72 for 24 or 53 for 14) electrically coupled to the converter, the second bus configured to supply electric power at a second voltage (5V) to the second component, the second voltage being less than the first voltage,
wherein the converter is configured to reduce the first voltage of the electric power received from the first bus to the second voltage for delivery to the second bus such that the electric power from the power storage device is supplied to the second component through the first bus, the converter, and the second bus (col. 4, lns. 44-50, Fig. 4), as per claim 13.
However, Yves fails to disclose an internal combustion engine; 
a generator configured to be driven by the internal combustion engine so as to generate electric power, as per claim 13. 
Wenzel discloses an agricultural harvester comprising an internal combustion engine (80b); 
a generator (90) configured to be driven by the internal combustion engine so as to generate electric power, as per claim 13.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the engine and generator of Wenzel to the agricultural harvester of Yves in order to provide on-the-go recharging of the battery.

Dependent Claims 14-19: Yves, of the resultant combination above, further discloses wherein the converter (31a) is a buck converter (a type of step-down converter, col. 4, lns. 44-50), as per claim 16;
a sensor (C1-C8) configured to detect an operational parameter of the agricultural harvester (1), as per claim 19.
Wenzel, also of the resultant combination above, discloses a sugarcane harvester having an electric motor-driven base cutter assembly (34), chopper assembly (44, 46), primary extractor (50), fan (50a), and elevator drive (116), as per claim 14, and an electric motor-driven topper assembly (30), and a secondary extractor (56), as per claim 15;
a hydraulic pump (84b) configured to be driven by the electric motor (Mooney’s motor 210, see also Wenzel’s para. [0025], lns. 1-11), the hydraulic pump further configured to power one or more hydraulically-driven agricultural harvester components (para. [0025], lns. 8-11), as per claim 17;
wherein the one or more hydraulically-driven agricultural harvester components comprise at least one of a crop roller (para. [0004], lns. 4-9), a slew drive, or a power steering system, as per claim 18.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the power control of Yves to the sugar harvester components of Wenzel in order to add to the overall efficiency and simplicity of the harvester. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control a flow of power at the first and second voltages, as per claim 19, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. 



Response to Arguments
Please see the updated art rejections above, now based on primary reference Yves et al., in response to the applicant’s claim amendments and arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        November 4, 2022